TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00189-CV


                                         S. W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
    NO. CV40326, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant S. W. filed her notice of appeal on April 7, 2022. The appellate record

was complete on April 20, 2022, making appellant’s brief due on May 10, 2022. On May 10,

2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Alan Bennett to file appellant’s

brief no later than May 25, 2022. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

               It is ordered on May 17, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith